Appeal of CHARLES A. HOLM ATT.

Docket No. 637.

Submitted February 18, 1925; decided February 27, 1925.

Mr. Charles A. Holman, the taxpayer, pro se.
Ward Loveless, Esq. (Nelson T. Hartson, Solicitor of Internal Revenue) for the Commissioner.

Before Graupner, Lansdon, Littleton, and Smith.

FINDINGS OF FACT
1. The taxpayer is a Georgia proprietorship with offices at Sa vannah, Ga.
2.Thetaxincontroversyisincometaxforthecalendaryear1918, and involves a deficiency of $2,034.06.
3. The taxpayer kept his books of account on an accrual basis for the calendar year 1918, but
presents this appeal to the Board on the allegation that the Commissioner erred in refusing to
permit him to make his income-tax return on an installment plan basis for the same year.

DECISION.
The determination by the Commissioner is approved.